UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended March 31, 2010. or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Periodfrom to. Commission File Number: 001-14785 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 970-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”,and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ X ] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] There were 18,937,032 shares of common stock, with a par value of $.01 per share outstanding as of May 7, 2010. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and March 31, 2009 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2010 and March 31, 2009 5 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2010 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and March 31, 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited March 31, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Contract receivables, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Software development costs, net Goodwill Long-term restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and payroll taxes Billings in excess of revenue earned Accrued warranty Other current liabilities 99 Total current liabilities Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized, shares issued and outstanding none in 2010 and 2009 - - Common stock $.01 par value, 30,000,000 shares authorized, shares issued and outstanding 18,935,366 in 2010 and 18,930,368 in 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Monthsended March 31, Contract revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Depreciation Total operating expenses Operating income Interest income (expense), net (2 ) 12 Gain (loss) on derivative instruments ) 13 Other income (expense), net 19 ) Income before income taxes Provision (benefit) for income taxes ) Net income $ $ Basic income per common share $ $ Diluted income per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months ended March 31, Net income $ $ Foreign currency translation adjustment ) ) Comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Accumulated Common Additional Other Stock Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Loss Total Balance, January 1, 2010 $ $ $ ) $ ) $ Stock-based compensation expense - Common stock issued for services provided 5 - 27 - - 27 Foreign currency translation adjustment - ) ) Net income - Balance, March 31, 2010 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Capitalized software amortization 82 Amortization of deferred financing costs 10 18 Stock-based compensation expense Amortization of deferred profit on Emirates Simulation Academy, LLC contract - ) Equity loss on investment in Emirates Simulation Academy, LLC - (Gain) loss on derivative instruments ) Changes in assets and liabilities: Contract receivables ) ) Prepaid expenses and other assets ) 92 Accounts payable, accrued compensation and accrued expenses Billings in excess of revenues earned ) Other liabilities ) 18 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Capitalized software development costs ) ) Release of cash as collateral under letters of credit - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Deferred financing costs ) - Proceeds from issuance of common stock - 18 Net cash provided by (used in) financing activities ) 18 Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 GSE SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three Months ended March 31, 2010 and 2009 (Unaudited) 1. Basis of Presentation and Revenue Recognition Basis of Presentation The consolidated financial statements included herein have been prepared by GSE Systems, Inc. (the “Company” or “GSE”) without independent audit.In the opinion of the Company's management, all adjustments and reclassifications of a normal and recurring nature necessary to present fairly the financial position, results of operations and cash flows for the periods presented have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted.The results of operations for interim periods are not necessarily an indication of the results for the full year.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the period ended December 31, 2009 filed with the Securities and Exchange Commission on March 11, 2010. The Company has only one reportable segment.The Company has a wide range of knowledge of simulation systems and the processes those systems are intended to control and model.The Company’s knowledge is concentrated heavily in simulation technology and model development.The Company is primarily engaged in simulation for the power generation industry and the process industries.Contracts typically range from 12 months to three years. We evaluated subsequent events through the time of filing this Quarterly Report on Form10-Q.We completed one acquisition on April 26, 2010 which is disclosed in footnote 15 Subsequent Events. No significant events occurred subsequent to the balance sheet date or prior to the filing of this report that would have a material impact on our consolidated financial statements. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as reported amounts of revenues and expenses during the reporting period. The Company’s most significant estimates relate to revenue recognition, capitalization of software development costs, and the recoverability of deferred tax assets.Actual results could differ from these estimates and those differences could be material. Revenue Recognition The majority of the Company’s revenue is derived through the sale of uniquely designed systems containing hardware, software and other materials under fixed-price contracts.Revenue under these fixed-price contracts is accounted for on the percentage-of-completion method. This methodology recognizes revenue and earnings as work progresses on the contract and is based on an estimate of the revenue and earnings earned to date, less amounts recognized in prior periods.The Company bases its estimate of the degree of completion of the contract by reviewing the relationship of costs incurred to date to the expected total costs that will be incurred on the project. Estimated contract earnings are reviewed and revised periodically as the work progresses, and the cumulative effect of any change in estimate is recognized in the period in which the change is identified. Estimated losses are charged against earnings in the period such losses are identified.The Company recognizes revenue arising from contract claims either as income or as an offset against a potential loss only when the amount of the claim can be estimated reliably and realization is probable and there is a legal basis of the claim.There were no claims outstanding as of March 31, 2010. 8 Uncertainties inherent in the performance of contracts include labor availability and productivity, material costs, change order scope and pricing, software modification and customer acceptance issues.The reliability of these cost estimates is critical to the Company’s revenue recognition as a significant change in the estimates can cause the Company’s revenue and related margins to change significantly from the amounts estimated in the early stages of the project. As the Company recognizes revenue under the percentage-of-completion method, it provides an accrual for estimated future warranty costs based on historical and projected claims experience.The Company’s long-term contracts generally provide for a one-year warranty on parts, labor and any bug fixes as it relates to software embedded in the systems. The Company’s system design contracts do not normally provide for “post customer support service” (“PCS”) in terms of software upgrades, software enhancements or telephone support.In order to obtain PCS, the customers must normally purchase a separate contract.Such PCS arrangements are generally for a one-year period renewable annually and include customer support, unspecified software upgrades, and maintenance releases.The Company recognizes revenue from these contracts ratably over the life of the agreements. Revenue from the sale of software licenses which do not require significant modifications or customization for the Company’s modeling tools are recognized when the license agreement is signed, the license fee is fixed and determinable, delivery has occurred, and collection is considered probable. Revenue for contracts with multiple elements is separated and allocated when certain criteria have been met. Revenue from certain consulting or training contracts is recognized on a time-and-material basis.For time-and-material type contracts, revenue is recognized based on hours incurred at a contracted labor rate plus expenses. The following customers have provided more than 10% of the Company’s consolidated revenue for the indicated periods: Three Months ended March 31, Slovenské elektrárne, a.s. 19.2% 3.3% Emerson Process Management 15.4% 14.5% Genden Information System Co. 12.1% 4.7% 2. Recently Issued Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update (“ASU”)No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires: (1) disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurement categories and the reasons for the transfers; and (2) separate presentation of purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3). In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures set forth in the Codification Subtopic 820-10: (1) For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and (2) a reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning January 1, 2010, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning January 1, 2011, and for interim periods within those fiscal years. As ASU 2010-06 is disclosure-related only, the adoption of these changes had no impact on the financial statements. 9 In October 2009, the FASB issuedASU 2009-13, Revenue Recognition (Topic 605), Multiple-Deliverable Arrangements.ASU 2009-13 amends the guidance that in the absence of vendor-specific objective and third-party evidence for deliverables in multiple-deliverable arrangements, companies will be required to develop a best estimate of the selling price to separate deliverables and allocate arrangements consideration using the relative selling price method.ASU 2009-13 expands the disclosure requirements for multiple-deliverable revenue arrangements.The guidance will be effective for financial statements issued for fiscal years beginning after June 15, 2010.Early adoption is permitted.The Company is currently evaluating the potential impact on its financial statements. 3. Basic and Diluted Income Per Common Share Basic income per share is based on the weighted average number of outstanding common shares for the period.Diluted income per share adjusts the weighted average shares outstanding for the potential dilution that could occur if stock options or warrants were exercised into common stock.The number of common shares and common share equivalents used in the determination of basic and diluted income per share were as follows: (in thousands, except forshare amounts) Three Months ended March 31, Numerator: Net income $ $ Denominator: Weighted-average shares outstanding for basic earnings per share Effect of dilutive securities: Employee stock options and warrants Adjusted weighted-average shares outstanding and assumed conversions for diluted earnings per share Shares related to potentially dilutive securities excluded because inclusion would be anti-dilutive 4. Contract receivables Contract receivables represent balances due from a broad base of both domestic and international customers.All contract receivables are considered to be collectible within twelve months. Recoverable costs and accrued profit not billed represent costs incurred and associated profit accrued on contracts that will become billable upon future milestones or completion of contracts.The components of contract receivables are as follows: 10 (in thousands) March 31, December 31, Billed receivables Recoverable costs and accrued profit not billed Allowance for doubtful accounts Total contract receivables, net Recoverable costs and accrued profit not billed totaled $10.9 million and $9.5 million as of March 31, 2010 and December 31, 2009, respectively.In April 2010, the Company invoiced $1.8 million of the March 31, 2010 unbilled amounts; the balance of the unbilled amounts is expected to be invoiced and collected within one year. The following customers account for more than 10% of the Company’s consolidated net billed receivables for the indicated periods: March 31, December 31, Genden Information System Co. 17.4% 0.0% Westinghouse Electric Company 14.1% 0.0% Emerson Process Management 13.6% 9.0% Sinopec Ningbo Engineering Co. 11.4% 12.7% In April 2010, the Company collected over 90% of the March 31, 2010 billed receivables related to the customers above; the balance of the net billed receivablesis expected to be collected within one year. 5. Software Development Costs Certain computer software development costs are capitalized in the accompanying consolidated balance sheets.Capitalization of computer software development costs begins upon the establishment of technological feasibility.Capitalization ceases and amortization of capitalized costs begins when the software product is commercially available for general release to customers.Amortization of capitalized computer software development costs is included in cost of revenue and is determined using the straight-line method over the remaining estimated economic life of the product, typically three years. Software development costs capitalized were $206,000 and $76,000 and total amortization expense was $137,000 and $82,000 for the quarters ended March 31, 2010 and 2009, respectively. 6. Investment in Emirates Simulation Academy, LLC On November 8, 2005, the Emirates Simulation Academy, LLC (“ESA”), headquartered in Abu Dhabi, United Arab Emirates, was formed to build and operate simulation training academies in the Arab Gulf Region.The members of the limited liability company include Al Qudra Holding PJSC of the United Arab Emirates (60% ownership), the Centre of Excellence for Applied Research and Training of the United Arab Emirates (30% ownership) and GSE (10% ownership).The Company accounted for its investment in ESA using the equity method.For the three months ended March 31, 2009, the Company recognized a $157,000 equity loss on its investment in ESA which was recorded in other income (expense), net.In December 2009, the Company determined that its investment in ESA had been impaired and wrote off the remaining balance. 11 In 2006, GSE had received a contract totaling $16.9 million from ESA to supply five simulators and an integrated training program.The contract was completed in 2008.In accordance with the equity method of accounting, the Company eliminated 10% of the profit from the ESA contract as the training simulators were assets that had been recorded on the books of ESA, and the Company was thus required to eliminate its proportionate share of the profit included in the asset value.ESA assigned a four year life to the simulators and began to amortize them on their books effective January 1, 2009.Accordingly, on January 1, 2009, GSE began to amortize the deferred profit to other income over a four year period, recognizing income of $45,000 in the three months ended March 31, 2009.In conjunction with the Company’s determination that its investment in ESA had been impaired, the remaining balance of the deferred profit was written off in December 2009. The Company has provided a partial guarantee of 10% of ESA’s credit facility with Union National Bank (“UNB”); $1.2 million was deposited into a restricted interest-bearing account with UNB in 2007.The interest earned on the restricted cash was part of the pledged deposit.In January 2010, UNB drew upon the guarantees of the three partners to pay off ESA’s delinquent principal and interest, withdrawing $145,000 from GSE’s restricted cash account.In the first quarter 2010, UNB notified the Company that another $24,000 would be withdrawn from GSE’s restricted cash account as ESA had missed another loan payment.GSE established a reserve against the entire restricted cash balance as of December 31, 2009. At both March 31, 2010 and December 31, 2009, the Company had trade receivables due from ESA totaling $1.6 million.The Company established an allowance for doubtful accounts for the total ESA receivable balance at December 31, 2009. 7. Fair Value of Financial Instruments The Company adopted Accounting Standards Codification (“ASC”)820, Fair Value Measurements and Disclosures for nonfinancial assets and nonfinancial liabilities in the first quarter of fiscal 2009, and such adoption did not have a material impact on the Company’s financial statements or disclosures. ASC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The levels of the fair value hierarchy established by ASC 820 are: Level 1:inputs are quoted prices, unadjusted, in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2:inputs are other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.A Level 2 input must be observable for substantially the full term of the asset or liability. 12 Level 3:inputs are unobservable and reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability. The Company considers the recorded value of certain of its financial assets and liabilities, which consist primarily of cash, accounts receivable and accounts payable, to approximate the fair value of the respective assets and liabilities at March 31, 2010 and December 31, 2009 based upon the short-term nature of the assets and liabilities. At March 31, 2010 and December 31, 2009 the Company had approximately $5.2 million and $150,000 respectively, deposited in a money market account with Bank of America (“BOA”). As of March 31, 2010, the Company was contingently liable for seven standby letters of credit, one bank guarantee and three surety bonds totaling $3.7 million which represent performance and bid bonds on eleven contracts.The Company has deposited the full value of two of the standby letters of credit in certificates of deposit ($336,000) which have been restricted in that the Company does not have access to these funds until the related letters of credit have expired.The cash has been recorded on the Company’s balance sheet at March 31, 2010 as restricted cash and long-term restricted cash depending on the expiration date of the certificate of deposit. On May 5, 2009, one of the Company’s two credit agreements with BOA was amended to include a $600,000 certificate of deposit issued by BOA in the borrowing base calculation to determine the maximum amount of available funds that the Company could borrow from the line.The cash deposited in this certificate of deposit has been recorded on the Company’s balance sheet at March 31, 2010 as restricted cash. The following table presents assets and liabilities measured at fair value at March 31, 2010: (in thousands) Level 1 Level 2 Level 3 Total Money market fund $ $
